Citation Nr: 0604383	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from September 1965 to 
September 1967, and from January 1968 to October 1971.  The 
veteran died in January 1998, and the appellant is his widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The September 2000 rating decision 
found that new and material evidence had not been presented 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.  In July 2002, the 
appellant testified at the RO before the undersigned Veterans 
Law Judge.  The Board, in January 2003, denied the 
appellant's attempt to reopen the issue of entitlement to 
service connection for the cause of the veteran's death.  
Following an order by the United States Court of Appeals for 
Veterans Claims (Court) in November 2003, which vacated the 
Board's January 2003 decision, the Board, in May 2004, found 
that new and material evidence had been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.  In so doing, the Board sought to 
develop additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.

In its May 2004 remand, the Board, at page seven, found that, 
in pertinent part:

An August 1986 statement by a mental 
health counselor indicates that the 
veteran was seen on several occasions at 
the Pee Dee Mental Health Center, and 
that he was diagnosed in January 1986 at 
that facility with delayed traumatic 
stress because of his status as a combat 
veteran.  The remainder of the records 
shows psychiatric diagnoses including 
schizophrenia and depression, but not 
PTSD [post-traumatic stress disorder].

At page nine, it was mentioned that:

The Board additionally notes that while 
the August 1986 mental health counselor 
indicated that the veteran had been 
diagnosed with delayed traumatic stress 
at the Pee Dee Mental Health Center in 
1986, records from the referenced 
facility, including any showing that the 
veteran was in fact diagnosed with 
delayed traumatic stress, are not on file 
(at least for the period prior to 1996).  
Records from the Pee Dee Mental Health 
Center, and in particular for the period 
prior to 1996, should be obtained 
(emphasis added).

In June 2004, following the May 2004 remand, the appellant 
returned a VA Form 21-4142.  This form showed that the 
veteran had been treated at the Pee Dee Mental Health Center 
in Marion, South Carolina from January 10, 1996, through 
January 30, 1997.  She did not mention the above-noted 
treatment in 1986.  The RO thereafter obtained and associated 
with the record treatment records from this private facility 
dated in 1996 and 1997.  

Critical to this case is the question of whether or not the 
veteran was diagnosed with "delayed traumatic stress" (or 
an equivalent disorder, such as PTSD) in 1986 at the Pee Dee 
Mental Health Center.  As previously noted, an August 1986 
letter from a mental health counselor at Pee Dee indicated 
that the veteran had been diagnosed with "delayed traumatic 
stress" in January [1986] and that he was last treated there 
in April 1986.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of any existing private 
medical records from the Pee Dee Mental 
Health Center for the year 1986.  Any 
records obtained should be associated 
with the other evidence in the claim 
files.  Efforts to secure these records 
must continue until it is determined in 
writing that further efforts would be 
futile.  Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, in compliance with the 
notification mandates set out in 
38 C.F.R. § 3.159(e), that fact should be 
noted in the veteran's claim files, and 
the appellant and her attorney so 
notified in writing.

2.  Ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, review any additional evidence 
and readjudicate the appellate issue, 
under all appropriate statutory and 
regulatory provisions and legal theories.  
If the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


